Citation Nr: 0607087	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for bilateral hearing loss.

The Board remanded this claim in March 2004 for further 
development.

The Board notes that the veteran filed a claim for carpel 
tunnel syndrome in April 2003.  This matter is REFERRED back 
to the RO for the appropriate action.


FINDING OF FACT

The veteran does not have bilateral hearing loss as defined 
by VA's regulation.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated January 1983 through January 1987; the 
rating decision dated in June 2003; the veteran's 
contentions; VA examinations; private medical records; and 
lay statements.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v.Derwinski, 2 
Vet. App. 492 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  In this case, the veteran's service medical 
records do not show diagnosis of a hearing loss disability, 
and audiometric results in 1986 were within normal limits.  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2005).  In order to establish direct service 
connection for a disorder, there must be (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi, 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2005).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

A letter from C.A.F., M.C.D. dated in February 2003, stated 
that the veteran had normal hearing acuity in the low and mid 
frequencies and a mild high frequency sensorineural hearing 
loss bilaterally.  Speech discrimination scores for the 
Maryland CNC test were 96% bilaterally when tested at the 
most comfortable listening level.  The examiner stated that 
based on history supplied by the veteran, his exposure to the 
noise of jet aircraft noise while serving in the military was 
likely the cause of his bilateral hearing loss.  The examiner 
did not fully interpret the audiograph submitted with the 
letter on the veteran's behalf.

Using the above criteria, VA examinations in June 2003 and 
March 2005 concluded that the veteran's bilateral hearing 
acuity was within normal limits.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The private 
medical records submitted in February 2003 did not provide an 
interpreted audiograph to determine the veteran's hearing 
loss.  Even if the Board were to accept that the private 
audiogram showed some degree of hearing loss, there is no 
indication that it was performed in compliance with VA's 
standards for audiometric testing, and any hearing loss shown 
at that time was not shown on the two subsequent audiograms.  
The Board finds the VA examinations to be more probative in 
finding that the veteran did not have hearing loss within the 
parameters of VA regulations. The preponderance of the 
medical evidence, then, (two audiograms versus one) do not 
show a current hearing loss disability.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed bilateral hearing loss, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  The veteran's claim fails based on this 
lack of a current disability.  It is not necessary, then, to 
discuss whether the veteran was likely exposed to acoustic 
trauma during service or the nexus opinions of record.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the April 2003, July 2003, March 2004 
and July 2004 letters.  Since the letters provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The July 
2004 letter told the veteran to submit any relevant evidence 
in his possession.  In addition, by virtue of the rating 
decision on appeal, the statement of the case, and the 
supplemental statement of the case, the veteran was provided 
with specific information as to why his claim was denied.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the June 2005 SSOC.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
provided with his initial VCAA letter in April 2003, prior to 
issuance of the June 2003 rating decision.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The veteran 
was provided with VA audio examinations in June 2003 and 
March 2005.

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with SOCs which informed them 
of the laws and regulations relevant to the veteran's claim.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


